Citation Nr: 1450745	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a cervical disorder. 

5. Entitlement to service connection for bilateral hallux valgus.  

6. Entitlement to service connection for a left shin disorder.  

7. Entitlement to service connection for a right shin disorder.   

8. Entitlement to service connection for gastroesophageal reflux disease (GERD).

9. Entitlement to an initial increased evaluation for a left knee disorder, currently rated as 10 percent disabling.  

10. Entitlement to an initial increased evaluation for a right knee disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2008 and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).    

Entitlement to service connection for bilateral pes planus was granted in a January 2014 rating decision.  This is a full grant of the benefit sought and this issue is no longer on appeal.

Additionally, the Veteran was granted service connection for a bilateral knee disorder in the April 2008 rating decision.  The disorder was rated as noncompensable.  An April 2009 rating decision subsequently increased this rating to 10 percent disabling, retroactive to the initial grant.  This increase did not constitute a full grant of the benefit sought, and the Veteran's claim for an increased evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).
 
The Veteran requested a Board hearing in her June 2009 VA Form 9.  VA scheduled the Veteran for a hearing in June 2014.  However, in May 2014, the Veteran notified VA via letter that she wished to withdraw her hearing request.  

Several of the issues are remanded to the Appeals Management Center (AMC) in Washington, D.C. The AMC will notify the Veteran if additional action is necessary on her part. 


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has bilateral hallux valgus, or disorders of the right ankle; left ankle; low back; or cervical spine.


CONCLUSION OF LAW

The criteria for the establishment of service connection for right ankle; left ankle; low back; cervical; and bilateral hallux valgus disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in November 2007.  The letter advised the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of VA examinations in December 2007 and January 2013.  The examinations were adequate because they were based on clinical reviews, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiners also provided a complete explanation for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

During the December 2007 examination, the examiner did not diagnose the Veteran with a disorder for any of five disorders in question, finding there was "no pathology" to support a diagnosis.  The January 2013 examiner concurred regarding the low back issue.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Despite submitting extensive post-service medical records, the Veteran has not identified or submitted any medical evidence showing a current disability for any of the five issues.  The Board has considered the Veteran's reports of pain to the applicable body parts.  However, she is not competent to render a diagnosis, and pain alone is not compensable. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms, such as pain alone, unaccompanied by a diagnosed disability).

The service treatment records show treatment for each of the five claimed disorders.  The Board has considered the Veteran's treatment for a bilateral ankle condition, including that a right ankle condition was noted upon service entrance.  The Board has also considered the Veteran's separation examination which showed diagnoses of cervical degenerative disc disease (CDDD) and bilateral hallux valgus.  Notwithstanding the CDDD diagnosis, the records do not include radiologic evidence to confirm such diagnosis.  However, as noted above, service connection requires satisfying a three-prong test.  While the Veteran clearly meets the second prong - in-service incurrence - she does not meet the first prong - existence of a current disability - as determined by the December 2007 VA examiner.  As the Veteran has not satisfied all three prongs of a service connection claim, service connection is not warranted for any of the five issues.


ORDER

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a cervical disorder is denied.  

Entitlement to service connection for bilateral hallux valgus is denied.  


REMAND

Service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran was denied service connection for a bilateral shin disorder and GERD because she did not have a current disability when she was examined in December 2007.  Subsequent to this examination, she submitted evidence of diagnoses for these conditions - bilateral shin splints in August 2008 and GERD in November 2007.  Therefore, pursuant to McClain, they remain eligible for service connection, and remand is warranted for a new examination.

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The Veteran's bilateral knee disorder was last examined in December 2007.  
The Board finds that this examination is not "contemporaneous," and therefore the Veteran merits a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence in support of his claims of service connection for a bilateral shin splints or GERD.  Provide the Veteran with an opportunity to submit any such evidence.  Ask the Veteran to identify all records of VA and non-VA health care providers who have treated her for bilateral shin splints or GERD. 

(a) After obtaining any appropriate authorizations for release of any private medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies. 

(b) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on his own and submit them to the RO/AMC.  As these are private medical records, the Veteran is ultimately responsible for obtaining them.

2. Return the Veteran's claims folder to the examiner who conducted the December 2007 examination.  If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the addendum opinion or examination is to determine whether the Veteran's bilateral shin splints and GERD, as diagnosed in post-service treatment records, had its onset or was aggravated during active service, or is otherwise related to any incident of service.  

(a) The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

(b) The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

(c) If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain any such opinion.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

(d) The examiner is advised that service connection may be granted even if a disability resolves prior to the adjudication of the claim.  Therefore, even if the Veteran does not have a disability at the time of the examination, she did as indicated above, and that is sufficient for the claim to proceed.

(e) If a new examination is scheduled, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

3. Schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected bilateral knee disorders, and their impact on his ordinary activities of daily life and social and occupational functioning. 

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, including imaging testing recommended by the examiner. 

(c) The examiner must further report the complete ranges of motion for the right knee and left knee.  In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(d) The examiner must make specific findings as to whether or the extent to which the Veteran has instability of EITHER OR BOTH knees. 

(e) The examiner must discuss the impact of the Veteran's right knee and right shoulder disabilities on his ordinary activities of daily life and social and occupational functioning. 

(f) The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4.  Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


